Order, Supreme Court, Bronx County (George D. Salerno, J.), entered October 7, 2004, which denied defendant-appellant’s motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
The parties’ conflicting deposition testimony raises triable issues of fact with respect to the details of this three-car motor vehicle accident, and whether defendant-appellant could have *225avoided the impact by taking evasive action or reducing speed, thus precluding summary judgment in his favor based upon the applicability of the emergency doctrine (see Raposo v Raposo, 250 AD2d 420 [1998]). Concur—Tom, J.P., Marlow, Gonzalez and Sweeny, JJ.